Citation Nr: 0720333	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-37 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss and, 
if so, whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
January 1982.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2004 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the veteran was scheduled 
for an April 2007 hearing before the Board at the Boston, 
Massachusetts RO, but failed to appear for that hearing.  The 
veteran subsequently filed a request to reschedule the 
hearing, which was received by the RO on May 1, 2007.  

A review of the claims folder reveals that the RO notified 
the veteran of his scheduled hearing before the Board in a 
February 23, 2007 letter.  There is no indication that this 
notice letter was not delivered to the Roxbury, Massachusetts 
address the veteran had previously provided to the RO.  In 
his request to reschedule the hearing, the veteran indicates 
that he was enrolled in the SOAR program on Long Island in 
North Quincy, Massachusetts and was unable to leave the 
program to get his mail.  It is not clear from this letter 
exactly when the veteran was ultimately able to obtain the 
notification letter.  The letter also does not clearly 
indicate what the circumstances of the veteran's enrollment 
in the SOAR program are, to include how long he has been 
enrolled and how long he is scheduled to remain in the 
program.  He did provide a Post Office box in North Quincy as 
his new address and indicated that he would like to receive 
notification of the rescheduled hearing at this location.  He 
also advised the RO that he would not miss the rescheduled 
hearing.  

Pursuant to 38 C.F.R. § 20.704(d) (2006), if an appellant 
fails to appear for a scheduled hearing and can show good 
cause for such failure, the hearing will be rescheduled for 
the next available hearing date at the same facility.  Under 
the facts and circumstances of this case, the Board finds 
that the veteran has shown good cause for his failure to 
appear for the hearing scheduled for him in April 2007.  As 
such, his request to reschedule is granted.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the next available 
opportunity.  Notify him of the exact 
date, time, and place of the hearing.  Be 
sure to send the appropriate notice to 
the address provided by the veteran in 
his request to reschedule the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


